UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4590



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MICHAEL LANDON TURNER,

                                               Defendant - Appellant.



                               No. 04-5001



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


AUBREY LANDON TURNER,

                                               Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(CR-03-919)


Submitted:   August 16, 2006              Decided:   September 6, 2006
Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James T. McBratney, Jr., Florence, South Carolina; W. James
Hoffmeyer, Florence, South Carolina, for Appellants.     Arthur
Bradley Parham, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Michael   Landon    Turner    (“Michael”)   and    Aubrey   Landon

Turner (“Aubrey”) appeal the sentences imposed by the district

court after each of them pled guilty to possessing firearms after

previously being convicted of a felony, in violation of 18 U.S.C.

§ 922(g)(1) (2000).        Counsel have filed a joint brief pursuant to

Anders    v.    California,   386     U.S.    738   (1967),    challenging    the

sentences but stating that, in their view, there are no meritorious

issues for appeal. Michael and Aubrey were informed of their right

to file a pro se supplemental brief, but neither has done so.                 We

affirm.

               Counsel   suggest     that    the    district     court   violated

Michael’s and Aubrey’s Sixth Amendment rights by applying a two-

level enhancement under U.S. Sentencing Guidelines Manual (“USSG”)

§ 2K2.1(b)(1)(A) (2003), based upon the number of firearms involved

in the offense.          We find no error in the application of this

enhancement to either Defendant because each of them admitted the

factual basis for this enhancement during the plea colloquy and at

sentencing. See United States v. Revels, 455 F.3d 448, 450-51 (4th

Cir. 2006) (discussing what constitutes an admission under United

States v. Booker, 543 U.S. 220 (2005)).

               Aubrey also suggests that, because of his poor health,

the district court should have granted his motion for downward

departure under USSG § 5H1.4 or § 5K2.0.                   A district court’s


                                      - 3 -
decision not to depart from the sentencing guidelines is not

subject to appellate review unless the refusal to depart is based

on the mistaken belief that the court lacked jurisdiction to

depart.    United States v. Quinn, 359 F.3d 666, 682 (4th Cir. 2004)

(citing United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir.

1990)); see United States v. Cooper, 437 F.3d 324, 333 (3d Cir.

2006) (collecting cases adopting rule post-Booker).                    Here, the

district court recognized its authority to depart but found, under

the   circumstances      of    Aubrey’s    case,    that   departure    was   not

warranted.       Thus, this claim is not subject to appellate review.

Quinn, 359 F.3d at 682.

            In accordance with Anders, we have reviewed the entire

record     for     any   meritorious      issues    and    have   found    none.

Accordingly, we affirm Michael’s and Aubrey’s convictions and

sentences.       This court requires that counsel inform their clients,

in writing, of their right to petition the Supreme Court of the

United States for further review.           If either client requests that

a petition be filed, but his counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.               We dispense with oral

argument    because the       facts and   legal    contentions are adequately




                                     - 4 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                              - 5 -